Judgment unanimously affirmed. Memorandum: Since defendant knowingly and voluntarily waived his right to appeal any issues relating to convictions resulting from his guilty pleas (see, People v Seaberg, 74 NY2d 1), three of these appeals must be dismissed. Defendant’s contentions regarding the judgment following the bench trial lack merit. We conclude that trial counsel rendered meaningful assistance (see, People v Baldi, 54 NY2d 137, 147) and that defendant failed to establish that the court was biased. We also conclude that the sentence defendant received was not excessive. At sentencing defendant admitted his status as a predicate felon and acknowledged that there was no constitutional defect regarding it. (Appeal from judgment of Onondaga County Court, Burke, J.—burglary, second degree.) Present—Doerr, J. P., Boomer, Green, Pine and Lawton, JJ.